Appleton, C. J.
By R. S., c. 3, § 7, town meetings are to be notified by " posting up an attested copy thereof (of the warrant) in some public and conspicuous place in said town, seven days before the meeting.” It does not appear by the return of the constable to whom the warrant was directed, nor in any other mode, that the places where the attested copies thereof were posted were either public or conspicuous places. Nor does it appear that the town *196had appointed a different mode of notice. No motion to amend the return has been made. The various town meetings, except that holden March 7, 1864, wereillegal. Fossett v. Bearce, 29 Maine, 523; Bearce v. Fossett, 34 Maine, 575.
The vote of the town, at the meeting holden on the 7th March, 1864, does not touch the aid to be furnished the family of the soldier. It is " to pay the five dollars per month bounty to all who enlisted in the service of the United States prior to Jan., 1862, the time for such monthly pay to be from the date of the enlistment to the date of discharge.” The plaintiff was discharged on his first enlistment on 13th Dec., 1863, and is entitled to his town bounty up to that time'and no longer. The vote at the last-town meeting, which was the only legal one, can be regarded as an adoption or ratification of the preceding illegal doings of the town to the precise extent indicated by the vote and not beyond it. That is, the defendants had, at a town meeting held previous to the plaintiff’s enlistment, promised to pay the sum of five dollars per month, as town bounty, to all, who should thereafter enlist, and to make certain provision for the families of those so enlisting. The meeting at which these votes were passed was illegal for the reason already given. At a subsequent legal meeting, the town partially adopted and sanctioned their former doings, and thus far are to be held liable. Stat. 1866, c. 59.
Judgment for the plaintiff for the note in suit, and for five dollars per month, from the date of the first enlistment to that of the first discharge.'
Cutting, Walton, Dickerson and Barrows, JJ., concurred.